JAMES H. FAULKNER, Retired Justice.
Johnny Lee Heliums filed a Rule 20 petition in the circuit court of Fayette County challenging his 1988 conviction of capital murder, and sentence of life without parole. The alleged grounds were ineffective assistance of counsel. At the conclusion of an evidentiary hearing on Helium’s petition, the trial court stated, without specifying any facts or grounds, that “the petitioner’s Rule 20 Motion will be denied.”
The State has filed a motion to remand this cause to the circuit court for entry of specific findings of facts. Heliums, in his pro se brief, also asks that the cause be remanded for a ruling that complies with Rule 20.9(d).
We hold that the State’s motion is due to be granted.
This cause, in accordance with Rule 20.-9(d) Alabama Rules of Criminal Procedure (Temp.), Saffold v. State, 563 So.2d 1074 (Ala.Cr.App.1990), Smoot v. State, 555 So.2d 307 (Ala.Cr.App.1989), is hereby remanded to the trial court with instructions to enter an order that makes specific finding of facts as to the issues presented in the Rule 20 petition within 180 days from the date of this opinion.
The foregoing opinion was prepared by JAMES H. FAULKNER, Retired Justice, Supreme Court of Alabama, serving as a Judge of this Court, and his opinion is adopted as that of this court.
REMANDED WITH INSTRUCTIONS.
All Judges concur.